DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CHRISTIAN IBANEZ,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3577

                               [April 2, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562009CF0001650B.

   Christian Ibanez, Crawfordville, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.